


EXHIBIT 10.30

EMPLOYMENT OFFER LETTER TO
WILLIAM F. HAHNE DATED DECEMBER 23, 2007

December 23, 2007

William F. Hahne, M.D.
10370 Swift Stream Place, #209
Columbia, MD 21044

Dear Bill:

On behalf of Vion Pharmaceuticals, Inc. (‘‘Vion’’) I am very pleased to offer
you the position of Vice President, Medical. In this capacity you will report
directly to me. You have represented and warranted to Vion that you are free to
enter into employment with Vion as its Vice President, Medical as contemplated
hereby, and to perform the duties required of such position, and that there are
no employment contracts or understandings, restrictive covenants or other
restrictions, whether written or oral, preventing the performance of such
duties. Our offer is subject to the completion of background and reference
checks and to the results of such checks being satisfactory to us.We request a
response from you as soon as practicable, but no later than January 7, 2008. We
have mutually agreed on a tentative start date of February 1, 2008.

Your starting salary will be two hundred sixty thousand dollars ($260,000.00)
per annum. In addition, Vion will pay a twenty thousand dollar ($20,000.00) hire
bonus to you (subject to normal employment withholding taxes), to be paid as
follows: $10,000 to be paid in the first pay period following your start date;
$10,000 to be paid in the next pay period following 90 days of continuous
employment. You are also eligible for an annual (12-month) performance bonus of
up to 25% of base salary, subject to the approval of the Compensation Committee
of Vion’s Board of Directors (the ‘‘Compensation Committee’’), for which we will
mutually agree on performance goals for your position. Additionally, you and
Vion have mutually agreed that during one week each month you will be allowed to
work off-site, except that as we discussed, at Vion’s discretion you may be
required to be present at Vion’s office or any other location to participate in
critically important meetings or other work activities where your presence is
essential. As a full-time employee of Vion, you will be eligible for our
standard benefits package, a summary of which is attached.

Management will recommend to the Compensation Committee that you be granted, at
the next meeting of the Compensation Committee, 200,000 shares of restricted
stock under the Company’s 2005 Stock Incentive Plan. The terms and conditions of
this restricted stock grant will be governed by the 2005 Stock Incentive Plan
(the ‘‘Plan’’) and an agreement which will be approved by the Compensation
Committee. Assuming a start date of February 1, 2008, your grant will provide
for vesting of these shares in equal increments (determined by dividing the
total grant by 11) beginning on the first of the month following two years of
continuous employment, February 1, 2010, with the final increment vesting on
December 1, 2010.

As of your first day of employment, you will also enter into an agreement with
Vion, substantially in the form of the attached change in control severance
agreement pursuant to which you, as an officer of Vion, would be entitled to
severance upon the occurrence of certain terms and conditions specified in the
agreement.

Your employment by Vion will be ‘‘at will.’’ ‘‘At will’’ means that either you
or Vion may terminate the employment relationship at any time for any reason. In
no event shall your employment be construed as a contractual relationship
between Vion and you that guarantees employment for any specific period of time.

Consistent with Vion’s policies and in accordance with the agreements signed by
all other Vion employees, you will be required to execute and be bound by the
terms of the Proprietary Information and Inventions Agreement accompanying this
letter. If you accept this offer, the terms described in this letter and in the
Proprietary Information and Inventions Agreement, as well as all other


--------------------------------------------------------------------------------





employment policies of Vion, whether written or oral, shall be the terms of your
employment. Any additions or modifications of these terms must be in writing and
signed by you and Vion.

Bill, we are very enthusiastic about the prospect of having you join Vion, which
we believe to be one of the more exciting young companies in the pharmaceutical
industry. We believe that Vion’s ability to succeed will become more certain if
we can attract people of your quality and track record. If you are in agreement
with the terms and accept this offer, please return a signed copy of this letter
and the Proprietary Information and Inventions Agreement to me.

Sincerely yours,

[spacer.gif]


[spacer.gif] /s/ Alan Kessman Alan Kessman
Chief Executive Officer

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Agreed to this 9th day of January, 2008 by [spacer.gif]
[spacer.gif] /s/ William F. Hahne       [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] William F. Hahne, M.D. [spacer.gif] [spacer.gif]  


--------------------------------------------------------------------------------
